Citation Nr: 0425296	
Decision Date: 09/14/04    Archive Date: 09/16/04

DOCKET NO.  02-04 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date prior to November 7, 1983, 
for a 100 percent rating for schizophrenia.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from September 1975 to 
September 1977.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 1997 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The Secretary and the appellant (the parties) filed a joint 
motion for remand, citing VCAA.  In March 2003, the Court 
vacated that part of the Board's May 2002 decision pertaining 
to the effective date of the grant of 100 percent evaluation 
for schizophrenia.  In May 2004, the Board remanded the issue 
to the agency of original jurisdiction (AOJ) for additional 
development.  The case has been returned to the Board for 
further appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Pelegrini v. Principi, 18 Vet. App. 112 (2004) held that 
where the notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  It indicated, however, that the appellant had the 
right to VCAA content-complying notice and proper subsequent 
VA process.  

In this case, a VCAA letter was issued in July 2004, after 
the issuance of the initial rating decision.  Thereafter, 
there was no further process from the AOJ to the appellant, 
except for correspondence pertaining to procedural matters.  

It is clear that Pelegrini II has established that when 
notification is issued after issuance of the initial rating 
decision, proper VA process must follow.  In this case, there 
was no process following the issuance of the VCAA 
notifications.  Pelegrini II specifically states the process 
must be provided.  In this case, however, there was none.  

The Board notes that whether the Court amends the position 
taken regarding VCAA in a matter such as this is currently 
before the Court in a case involving an appellant by the name 
of McCutcheon.  As of this date, however, there is no 
decision in that regard.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, this issue is 
REMANDED to the AOJ for the following development:

1.  The AOJ should provide process 
consistent with Pelegrini II, supra.  

2.  The appellant is notified that if he 
has, or is able to obtain, relevant 
evidence, that evidence must be 
submitted by him.

If upon completion of the above action the claims remain 
denied, the case should be returned to the Board for further 
appellate review.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



_________________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




